DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 10/8/2021.
Claims 1-21 are subject to examination.
An IDS filed on 6/4/2021 has been considered by the Examiner.
Applicant’s arguments has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varoglu et al. U.S. Patent Publication # 2014/0089992 (hereinafter Varoglu) in view of Mowrey et al. U.S. Patent # 8,793,730 (hereinafter Mowrey) further in view of Christie et al. U.S. Patent # 9,532,111 (hereinafter Christie)
	With respect to claim 1, Varoglu teaches method for interfacing devices, comprising: 
detecting, using a mobile device (Fig. 4 element 100) that includes a hardware processor and a mobile display, a display device (Fig. 4 element 200) that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58); 

Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item;  determining, using the hardware processor, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15); determining, using the hardware processor, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second set of interactive functions associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Mowrey’s teaching in Varoglu’s teaching to come up with 
Varoglu and Mowrey does not explicitly teach whether to present one of a plurality of previously presented card interfaces on the mobile display, and causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination.
Christie teaches detecting using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column 18 lines 25-39); determining using the hardware processor, whether to present a second card interface or one of plurality of previously presented card interface (Fig. 20 “element 2024”) (Fig. 67 “recent viewing history) on the mobile display (column 36 lines 62-67)(column 37 lines 1-12) wherein the second card interface (Fig. 70 element 7000 which has a card of “modern family”) relates to the second media content item currently being presented on the display device (i.e. currently watching now is modern family) (column 37 lines 37-38)and wherein the second card interface includes a set of interactive functions (Fig. 70 element 7007,7006,7005,7004,7003,7002,7001) associated with the second card interface (i.e. user can select from the recent viewing history to watch those shows/channels)(column 37 lines 31-34); causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination (i.e. client media deice may forward media content from the online media store to the mobile device so that it can be displayed on a display device) (column 43 lines 41-60).  It would have been obvious to one of ordinary skill in the art at the time of the applicant’s claimed invention to implement Christie’s teaching in Varoglu and Mowrey’s teaching to come up with presenting one of the 
	With respect to claim 2, 12, Varoglu, Mowrey and Christie teaches the method of claim 1, but Mowrey further teaches further comprising: receiving an input on the mobile display of the mobile device that corresponds to a request to present the previously presented first card interface and the associated first set of interactive functions for a second time (column 14 lines 48-67)(column 15 lines 1-21); in response to receiving the input on the mobile display of the mobile device, retrieving the previously presented first card interface from a local memory of the mobile device (column 14 lines 48-67)(column 15 lines 1-7); and causing the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display  (column 14 lines 48-67)(column 15 lines 1-21)
	With respect to claim 3, 13,  Varoglu, Mowrey and Christie teaches the method of claim 2, but Mowrey further teaches further comprising, in response to receiving the input on the mobile display of the mobile device, causing the first card interface and the associated first set of interactive functions to be presented for the second time on the display device  (column 14 lines 48-67)(column 15 lines 1-21)
	With respect to claim 4, 14, Varoglu, Mowrey and Christie teaches the method of claim 1, but Mowrey further teaches further comprising transmitting the first card interface and the associated first set of interactive functions to the display device over the communications network for presentation on the display device  (column 14 lines 48-67)(column 15 lines 1-21) (column 5 lines 55-65)(Column 6 lines 1-21)
	With respect to claim 5, 15, Varoglu, Mowrey and Christie teaches the method of claim 4, but Mowrey further teaches further comprising transmitting the second card interface and the associated second set of interactive functions to the display device over the communications network for 
	With respect to claim 6, 16, Varoglu, Mowrey and Christie teaches the method of claim 1, but Varoglu further teaches further comprising storing the first card interface and the second card interface in the local memory of the mobile device (Paragraph 49, 57-60)
	With respect to claim 7, 17,  Varoglu, Mowrey and Christie teaches the method of claim 1, but Varoglu further teaches wherein the first card interface identifies the first media content item being presented on the display device (Paragraph 61-62)
	With respect to claim 8, 18, Varoglu, Mowrey and Christie teaches the method of claim 1, but Mowrey further teaches wherein at least one of the first set of interactive functions is a function to share information associated with the first card interface via a social networking service associated with the mobile device (column 5 lines 28-48)(column 8 lines 29-50)
	With respect to claim 9, 19, Varoglu, Mowrey and Christie teaches the method of claim 1, but Varoglu further teaches wherein the first set of interactive functions is identified based on content presented on the first card interface (Paragraph 61-63)
	With respect to claim 10, 20, Varoglu, Mowrey and Christie teaches the method of claim 1, but Varoglu further teaches wherein the display device is detected based on a distance between the mobile device and the display device (Paragraph 56-58)
	With respect to claim 11, Varoglu teaches system for interfacing devices, the system comprising: a hardware processor that: detects a display device that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content   (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58);

Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; detects that the current presented media on the display device has changed from the first media content item to a second media content item; and determines a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  detects, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15);  determines a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second set of interactive functions associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Mowrey’s teaching in Varoglu’s teaching to come up with having interactive functions associated with the media content and changing the first media content into second media content and providing second set of interactive functions associated with the second card interface.  The motivation for doing so would to provide control to the 
Varoglu and Mowrey does not explicitly teach whether to present one of a plurality of previously presented card interfaces on the mobile display, and causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination.
Christie teaches detecting using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column 18 lines 25-39); determining using the hardware processor, whether to present a second card interface or one of plurality of previously presented card interface (Fig. 20 “element 2024”) (Fig. 67 “recent viewing history) on the mobile display (column 36 lines 62-67)(column 37 lines 1-12) wherein the second card interface (Fig. 70 element 7000 which has a card of “modern family”) relates to the second media content item currently being presented on the display device (i.e. currently watching now is modern family) (column 37 lines 37-38)and wherein the second card interface includes a set of interactive functions (Fig. 70 element 7007,7006,7005,7004,7003,7002,7001) associated with the second card interface (i.e. user can select from the recent viewing history to watch those shows/channels)(column 37 lines 31-34); causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination (i.e. client media deice may forward media content from the online media store to the mobile device so that it can be displayed on a display device) (column 43 lines 41-60).  It would have been obvious to one of ordinary skill in the art at the time of the applicant’s claimed invention to implement Christie’s teaching in Varoglu and Mowrey’s teaching to come up with presenting one of the previously presented card interface on the mobile display and causing the second card interface to be presented on the mobile display.  The motivation for doing so would be so user can easily select the 
	With respect to claim 21, Varoglu teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to execute a method for interfacing devices, the method comprising: detecting a display device that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content   (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58);
causing a first card interface to be presented on the mobile display (i.e. user selects the content stream using portable electronic device)(Paragraph 58),  wherein the first card interface relates to a first media content item currently being presented on the display device (i.e. user selects the content stream being displayed on the fixed display system using portable electronic device) (Paragraph 58) 
	Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; detecting, that the current presented media on the display device has changed from the first media content item to a second media content item ;  determining, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  determining, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15);  causing, a second card interface to be presented on the mobile 
Varoglu and Mowrey does not explicitly teach whether to present one of a plurality of previously presented card interfaces on the mobile display, and causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination.
Christie teaches detecting using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column 18 lines 25-39); determining using the hardware processor, whether to present a second card interface or one of plurality of previously presented card interface (Fig. 20 “element 2024”) (Fig. 67 “recent viewing history) on the mobile display (column 36 lines 62-67)(column 37 lines 1-12) wherein the second card interface (Fig. 70 element 7000 which has a card of “modern family”) relates to the second media content item currently being presented on the display device (i.e. currently watching now is modern family) (column 37 lines 37-38)and wherein the second card interface includes a set of interactive functions (Fig. 70 element 7007,7006,7005,7004,7003,7002,7001) associated with the second card interface (i.e. user can select from the recent viewing history to watch those shows/channels)(column 37 lines 31-34); .
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 
A).  Applicant states Christie does not disclose or suggest “causing…the second card interface to be presented on the mobile display in response to the determination”
Examiner respectfully disagrees with the applicant because in column 43 lines 41-60, Christie teaches causing using the hardware processor, the second card interface to be presented on the mobile display in response to the determination (i.e. client media deice may forward media content from the online media store to the mobile device so that it can be displayed on a display device) (column 43 lines 41-60).  The cited section clearly states that media content received from the online media store or media integration system can be sent to the mobile device to be displayed on a display device included in the mobile device.  Examiner cited this section of column 43 lines 41-60 to show that any media content can be forwarded to be displayed at the mobile device.  Hence, “recent viewing history channel bar” or  any item selected on “recent viewing history channel bar” or “modern family” which might be currently watched (column 37 lines 37-38), can be forwarded or sent to the mobile display.  Examiner wanted to show that there is an option of watching/viewing “recent viewing history channel bar” or “modern family” 
Christie further teaches detecting using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column 18 lines 25-39); determining using the hardware processor, whether to present a second card interface or one of plurality of previously presented card interface (Fig. 20 “element 2024”) (Fig. 67 “recent viewing history) on the mobile display (column 36 lines 62-67)(column 37 lines 1-12) wherein the second card interface (Fig. 70 element 7000 which has a card of “modern family”) relates to the second media content item currently being presented on the display device (i.e. currently watching now is modern family) (column 37 lines 37-38)and wherein the second card interface includes a set of interactive functions (Fig. 70 element 7007,7006,7005,7004,7003,7002,7001) associated with the second card interface (i.e. user can select from the recent viewing history to watch those shows/channels)(column 37 lines 31-34); causing using the hardware processor, the second card interface to be presented on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Asnis et al. U.S. Patent Publication # 2014/0109144 in Paragraph 23 teaches having multiple different content sources of the media content in streaming devices which can be apple TV, Google TV, HULU, which are connected to aggregator device in the user’s home using cable.  It provides examples of the interfaces for connecting component media sources for aggregating control and presentation of media content from multiple sources.
B).  Tai et al. U.S. Patent Publication # 2010/0023862 in Paragraph 35 teaches having user selection interface for Netflix streaming video or PPV, wherein the any of the identifiers, a media attribute indicator that identifies relative position of the corresponding video content element within updated user selection interface.
C).  Pimmel et al. U.S. Patent Publication # 2014/0032635 which in Paragraph 25 teaches content mirroring session during which content is presented simultaneously on at least two computing devices.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453